 Case 8:19-cr-00061-JVS Document 185 Filed 06/10/20 Page 1 of 5 Page ID #:2881



 1   H. Dean Steward SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     949-481-4900
 3   Fax: (949) 496-6753
 4   Attorney for Defendant
     MIACHAEL J. AVENATTI
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES,                               Case No. SA-CR-19-61-JVS
11               Plaintiff,                       EX PARTE APPLICATION FOR
12         vs.                                    ORDER RE ATTORNEY/CLIENT
                                                  PRIVILEGED MATERIAL; POINTS
13   MICHAEL J. AVENATTI                          AND AUTHORITIES
14         Defendant.
15
16      Comes now defendant, together with counsel, and seeks an order modifying the
17
     Court’s order made during a status conference on June 8, 2020. Specifically, the Court
18
19   ordered Pre-Trial Services/Probation to “…search [ ] the Manheimer residence and the

20   computer…” RT 6-8-20, p. 10. The defense seeks an amendment to the Court’s order,
21
     excluding from review any attorney client privileged material by Pre-Trial
22
23   Services/Probation.

24
25
     Dated: 6-10-20               /s./ H. Dean Steward
26                                     H. Dean Steward
27                                     Counsel for Defendant
                                       Michael J. Avenatti
28

                                               -1-
 Case 8:19-cr-00061-JVS Document 185 Filed 06/10/20 Page 2 of 5 Page ID #:2882



 1   POINTS AND AUTHORITIES
 2
     I. Introduction and Facts
 3
 4         On June 10, 2020, four members of Probation/Pre-Trial Services entered Mr.

 5   Manheimer’s home uneventfully and professionally. This team removed several
 6
     computers and a tablet.
 7
 8         Later this day, the defense sent the following e-mail to Ms. Shakira Davis of

 9   Pre-Trial Services:
10
11
12         Earlier today, your office seized several devices from Mr. Manheimer's home.
           One or more of those devices may contain attorney/client privileged material. I
13         would, of course, object to any review or reading of this material, including
14         email between my client Mr. Avenatti and legal counsel.
15         Thank you,
16
           Dean Steward
17
18   A copy of the e-mail was provided to government counsel, with an invitation to state
19   their position for this ex parte. Their response was that they prefer to respond in
20
     writing, after viewing this filing. Ms. Davis responded with a suggestion that, in order
21
22   to comply with my request not to review privileged material, I should seek clarification
23   from the Court.
24
     II. The Law
25
26         It is bedrock law that communications between an attorney and his or her client
27   are privileged. Hatton v. Robinson, 31 Mass. (14 Pick) 416, 422 (1833) (Shaw, C.J.),
28
     cited in 8 John H. Wigmore, Evidence at 547 (McNaughton rev. ed. 1961); U.S. v.
                                                -2-
 Case 8:19-cr-00061-JVS Document 185 Filed 06/10/20 Page 3 of 5 Page ID #:2883



 1   Bauer 132 F.3d 504, 507 (9th Cir. 1997), (“The attorney-client privilege protects
 2
     confidential disclosures made by a client to an attorney in order to obtain legal advice,
 3
 4   ... as well as an attorney's advice in response to such disclosures.); ”U.S. v. Chen 99

 5   F.3d 1495, 1501 45 (9th Cir. 1996).
 6
           A criminal defendant is guaranteed the right to the effective assistance of
 7
 8   counsel. McMann v. Richardson, 397 U.S. 759, 771 (1970); Coplon v. U.S. 191 F.2d

 9   749, 757 (D.C.Cir.1951), cert. denied, 342 U.S. 926 (1952). The attorney-client
10
     privilege, while it has not been elevated to the level of a constitutional right, see, e.g.,
11
12   U.S. v. White, 970 F.2d 328, 336 (7th Cir.1992), is key to the constitutional guarantees
13   of the right to effective assistance of counsel and a fair trial. Coplon, 191 F.2d at 757.
14
           To provide effective assistance, a lawyer must be able to communicate freely
15
16   without fear that his or her advice and legal strategy will be seized and used against the
17   client in a criminal proceeding. See U.S. v. Levy, 577 F.2d 200, 209 (3rd Cir.1978);
18
     U.S. v. Rosner, 485 F.2d 1213, 1224 (2nd Cir.1973), cert. denied, 417 U.S. 950 (1974).
19
20   One of the principal purposes of the attorney-client privilege is to promote the free and
21   open exchange between the attorney and client, Fisher v. U.S., 425 U.S. 391 (1976),
22
     and substantial questions of fundamental fairness are raised where, in connection with
23
24   a criminal prosecution, the government invades that privilege. U.S. v. Neill 952
25   F.Supp. 834, 839 (D.C.D.C. 1997).
26
           Here, the defense presents a straightforward request for an order enforcing the
27
28   attorney/client privilege in the Pre-Trial Services/Probation review of machines taken

                                                  -3-
 Case 8:19-cr-00061-JVS Document 185 Filed 06/10/20 Page 4 of 5 Page ID #:2884



 1   pursuant to this Court’s order. While Pre-Trial Services/Probation are not the
 2
     prosecution, the privilege should apply equally to their examination. Certainly, they
 3
 4   will report back to the Court and all counsel (including the government) on their

 5   findings. Such a report could potentially include privileged material, and the requested
 6
     order will eliminate any such disclosure.
 7
 8         In addition, the prosecution has tacitly recognized this issue with the

 9   employment of a taint team regarding other seizures in this case.
10
     III. Conclusion
11
12         For the reasons and the case law set out above, the defense asks the Court to
13   issue the attached proposed order.
14
     Dated: 6-10-20              /s./ H. Dean Steward
15                                    H. Dean Steward
16                                    Counsel for Defendant
                                      Michael J. Avenatti
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
 Case 8:19-cr-00061-JVS Document 185 Filed 06/10/20 Page 5 of 5 Page ID #:2885



 1   CERTIFICATE OF SERVICE
 2
 3
 4   IT IS HEREBY CERTIFIED THAT:
 5
     I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of age.
 6
 7   My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.

 8            I am not a party to the above entitled action. I have caused, on 6-10-20, service
 9
     of the defendant’s:
10
11   Ex parte for Court Order to Pre-Trial Services Examination; Proposed Order

12   On the following parties electronically by filing the foregoing with the Clerk of the
13
     District Court using its ECF system, which electronically notifies counsel for that
14
15   party.
16   AUSA BRETT SAGEL AND JULIAN ANDRE
17
     AND PRE-TRIAL SERVICES OFFICER SHAKIRA DAVIS BY E-MAIL
18
19
20   I declare under penalty of perjury that the foregoing is true and correct.
21
     Executed on 6-10-20
22
23   s/ H. Dean Steward
24   H. Dean Steward
25
26
27
28

                                                  -5-
